DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2018 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 12 after the words “one pigment (P)” delete period an insert comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Nam (WO 2013/025832 A1) in view ofAkashi Akashi et al. (U.S. Patent Application Publication 2016/0068652 A1).
With regard to the limitations of claims 1-2, 4-5, 7-8, 15-18, and 20, Nam discloses a fluoropolymer composition (C) comprising:
(i) a major amount of at least one fluoropolymer selected from the group consisting of tetrafluoroethylene (TFE)/perfluoromethylvinylether (MVE) copolymers 
consisting essentially of:
- from 1 to 20 % moles of recurring units derived from perfluoromethylvinylether
(MVE);
- from 70 to 95 % moles of recurring units derived from tetrafluoroethylene (TFE),
said TFE/lVIVE copolymers possessing a melt flow rate (MFR) of from 0.5 to 100 g/10 min, when determined at 372°C under a piston load of 5 kg;
(ii) from 1 to 45 % wt., with respect to the total weight of the-composition (C) of at

titanium dioxide (TiO2), zinc disulfide (ZnS2), zinc oxide (ZnO) and barium sulfate
(BaSO4) and, optionally,
(iii) at least one reinforcing filler (F), different from pigment (P) (claims 1, 9-10; page 5, lines 10-12, page 7, line 1 through page 8, line 2, page 9, lines 1-21, etc.).
With regard to the limitations of claims 1 and 2, Nam does not disclose exactly the claimed quantitative limitations for the recurring units derived from perfluoromethylvinylether (MVE).
With regard to the limitations of claims 1 and 2, Akashi exemplifies tetrafluoroethylene-perfluoroalkyl vinyl ether-series copolymer (composition weight ratio: tetrafluoroethylene/perfluoro(propyl vinyl ether)=94.5/5.5, MFR; 23 g/10 min.), which is exactly within the claimed ranges as per claims 1 and 2 (paragraph [0150]).
Both references are analogous art because they are from the same field of endeavor concerning fluoropolymer compositions comprising a major amount of at least one fluoropolymer selected from the group consisting of tetrafluoroethylene (TFE)/ perfluoromethylvinylether (MVE) copolymers used for light emissions apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the amount of recurring units derived from perfluoromethylvinylether and tetrafluoroethylene within the claimed ranges as taught by Akashi (US’652, paragraph [0150]) in the fluoropolymer composition of Nam with reasonable expectation of success in order to obtain the to provide a reflector and a housing for an LED that achieves a high reflectance with little drop in reflectance in the 400 nm to 700 nm wavelength range while exhibiting excellent heat resistance, UV 
With regard to the limitations of claims 3 and 14, Nam discloses the composition (C) of claim 1, wherein the TFE/MVE copolymer possesses a melting point approximately 308°C, determined according to ASTM D3418 (page 13, lines 16-21, page 14, lines 9-12), which slighter overlaps  the upper limit of 290°C as per claim 3.
With regard to the limitations of claims 6 and 19, Nam discloses the composition (C) according to claim 1, wherein pigment (P) is present in composition (C) under the form of particles having an average particle size (APS) of less than 250 μm as per claim 6, or less than 100 μm as per claim 19 (abstract; page 5, lines 17-23).
           It is noted that the melting point, the amounts of comonomers in the fluoropolymer, MFR, and the average particle size of the pigment (P) as per claims 1-6, 8, 11, and 14-20 are result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 9 and 10, Nam discloses that applications of general (near-ultraviolet-visible ray) LEDs includes automobile dashboards, backlighting of display units of display devices (LCD displays, personal computer monitors, compact game devices, and portable telephone units), indoor illumination sources, indoor/outdoor display devices, and traffic display devices, for example. In
addition, as applications of ultraviolet LEDs, white LEDs combined with a fluorescent material for achieving a high level of color rendering property include: banknote identifying devices (light sources for banknote identifying sensors); air cleaners utilizing photocatalysts (for households, vehicles, refrigerators); contaminant treatments; fluorescent light sources for biological, medical, and analytical applications in the medical field; etc. (page 1, line 4 though page 2, line 2).
With regard to the limitations of claims 11-13, Nam discloses that a reflector for a

With regard to the limitations of claim 11, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764